Citation Nr: 1242457	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-33 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for right eye blindness status post laser peripheral iridotomy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active duty service from February 1952 to February 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was afforded a February 2010 Travel Board hearing before a Veterans Law Judge (VLJ).  The hearing transcript is associated with the record. 

The Board remanded this case for additional development in April 2010, in part, so that the treatment records from the Veteran's laser eye surgery dated February 6, 2002 could be associated with the claims file.  Review of the file and Virtual VA records shows that the laser eye surgery records still have not be obtained and added to the record.  Therefore, the case must be remanded again.  The Board regrets the additional delay.

During the course of the remand, the VLJ who conducted the February 2010 Board hearing left the Board.  The Veteran was given the opportunity to elect to appear at another hearing before another VLJ in an April 2012 letter, but did not respond.

As noted in the April 2010 Board remand, the issue of service connection for depression secondary to blindness of the right eye has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The present claim originates from residuals of a laser peripheral iridotomy of the Veteran's right eye at the VA Medical Center (VAMC) located in Decatur, Georgia.  The procedure took place on February 6, 2002, but in spite of numerous efforts on the part of the RO, the record of the procedure is not included in the claims file.  

After the RO's initial request, the VAMC in Decatur provided treatment records dated from 2002 to 2006, but the only relevant record consisted of a February 24, 2002 emergency room visit concerning complaints related to the eye.  It was noted that the Veteran was status post laser eye surgery, but the record from the eye surgery was not included in the records.  The RO sent the Director of the VAMC in Decatur a letter in January 2008 noting that the records provided did not contain the outpatient surgery notes, prior eye examinations with visual acuity, or consent for surgery/ risk of complications release, etc.  Additional records were then submitted but nothing pertinent to the RO's request was included in the records.  The RO sent the VAMC Decatur Director another letter asking that a written statement be provided that the laser eye surgery record is not available.  Email correspondence from the VAMC in Decatur to the RO in September 2008 notes that they could find no record of the eye surgery or eye examination on February 6, 2002.  Thereafter, however, the Veteran submitted a printout showing his appointments, which included an entry for eye laser surgery on February 6, 2002 and a post-operative follow-up on February 13, 2002, in addition to emergency care in February 24, 2002 and a regular eye examination on February 24 and 25, 2002.  

A VA examination was provided in May 2009, but the VA physician conducting the examination stated that he could not provide a non-speculative medical opinion without the records from the February 6, 2002 procedure and the records immediately following the procedure.

In April 2010, the Board remanded the claim so that VA treatment records concerning the February 6, 2002 laser eye surgery and post operative treatment could be located and associated with the claims file.  After associating these records into the claims file, the RO/AMC also was to contact the VA physician conducting the May 2009 VA vision examination for an updated opinion or provide for a new opinion to be provided by an appropriately qualified physician. 

Thereafter, treatment records from the VAMC in Atlanta dated from February 6, 2002 to 2011 were added to the claims file, which included an entry note dated February 6, 2002 noting that a consent procedure for surgery was scanned.  However, the February 6, 2002 surgery report still was not associated with the claims file.  Review of Virtual VA records also shows that this record has not been scanned and added to the Veteran's Virtual VA record.  An additional copy of a February 24, 2002 emergency room visit also was added to the file.

A VA opinion was provided in September 2011 in which the examiner, who was an ophthalmology resident, concluded that the Veteran's right eye blindness was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA furnishing the laser treatment.  Additionally the examiner did not believe that the blindness occurred as a result of an event not reasonably foreseeable.  The examiner noted that after reviewing all of the findings in the claims file it was his impression that the Veteran had shown progressive visual decline in both eyes (left greater than right) over the past 25 years from his glaucoma.  He underwent an uncomplicated laser iridotomy procedure on February 6, 2002 and had rebound inflammation and raised intraocular pressure a few weeks after this procedure.  This was treated successfully with glaucoma medication.  The examiner did not believe that this short-term spike in intraocular pressure caused the Veteran to go blind.  The examiner further found that the Veteran's blindness was a result of his progressive glaucoma condition.

In spite of there being no record of the Veteran's eye surgery in the claims file, the examiner alluded to the February 6, 2002 laser eye surgery record and the post-procedure findings, as well as a follow-treatment record one week later, so on approximately February 13, 2002, and the findings on this examination.  In addition the examiner noted eye treatment records dated January 18, 2002, February 25, 2002, March 2 and 14, 2002, and December 28, 2005.  The record notes that VAMC Atlanta documents dated February 25, 2002 and December 28, 2005 were scanned, but none of the records mentioned by the VA examiner are in the file or in the Virtual VA  records.  

VA has an obligation to make as many requests as necessary to obtain records in Federal custody, such as VAMC records. 38 C.F.R. § 3.159(c)(2) . The duty to assist in obtaining records in Federal custody is satisfied upon either obtaining the records or when VA determines that the records do not exist or further searches would be futile. See id.  The RO has not determined that the February 6, 2002 VAMC records of the laser peripheral iridotomy are either non-existent or unable to be located through additional searches.  Moreover, as the VA examiner in September 2011 apparently had access to this record and additional records pertinent to the Veteran's eye treatment at the VAMC in Atlanta, it seems apparent that the records do, in fact, exist.

The RO/AMC must conduct as many searches as necessary to obtain the records concerning the laser peripheral iridotomy that took place on February 6, 2002 at the Decatur, Georgia VAMC.  Therefore, an additional effort should be undertaken to ensure that all relevant records are in the claims file.  All search correspondence must be documented and incorporated into the record.  If the records are determined to be unavailable, the RO/AMC must make a formal finding of unavailability that shows an exhaustion of all available search actions. 

The RO is advised that the Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in April 2005 the Veteran stated that he submitted a tort claim for damage to his right eye in January 2004 and that the claim was recently denied.  Thus, it appears that the Veteran filed a Federal Tort Claims Act (FTCA) lawsuit in January 2004.  Certain medical records or other evidence which is pertinent to the claim for compensation pursuant to 38 U.S.C.A. § 1151 may have been generated in connection with the FTCA claim, and such evidence must be obtained if possible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Conduct a search to obtain the records concerning the laser peripheral iridotomy that took place on February 6, 2002 at the Atlanta VAMC eye clinic, as well as treatment records from the Atlanta VAMC eye clinic dated January 18, 2002, February 13, 2002, February 24-25, 2002, March 2, 2002, March 14, 2002, and December 28, 2005.  Refer to the September 22, 2011 C&P examination, which alludes to February 6, 2002 laser iridotomy procedure in the right eye, in addition to the other aforementioned eye treatment records from the Atlanta VAMC eye clinic.  All correspondence must be documented and incorporated into the record.  If the records are determined to be unavailable, the RO/AMC must make a formal finding of unavailability showing that it exhausted all possible search avenues. 38 C.F.R. § 3.159(c)(2).  The RO/AMC also must notify the Veteran and indicate what further steps VA will make concerning his claim 38 C.F.R. § 3.159(e).

2.  Take the necessary steps to obtain all available records related to a FTCA lawsuit filed by the Veteran in January 2004, to include any medical records (i.e., the medical records concerning the laser peripheral iridotomy that took place on February 6, 2002 at the Atlanta VAMC eye clinic) and opinions, court documents, and/or settlement agreements.  Any relevant additional evidence which is not protected by privilege should be associated with the claims file.  If such records are unavailable, this fact should be noted in the claims file.

3.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


